Case: 20-30460     Document: 00515886626         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 3, 2021
                                  No. 20-30460                          Lyle W. Cayce
                                                                             Clerk

   Edwin Codrington,

                                                           Plaintiff—Appellant,

                                       versus

   Darrel Vannoy, Warden; Luke Rheems, Colonel; John
   Hebert, Major; Gary Aymond, Major; Nyesha Davis,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CV-434


   Before Jones, Costa, and Wilson, Circuit Judges.
   Per Curiam:*
          Edwin Codrington, Louisiana prisoner # 387804, moves this court
   fore leave to proceed in forma pauperis (IFP) on appeal from the dismissal of
   his 42 U.S.C. § 1983 complaint for failure to state a claim upon which relief
   could be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A. Codrington’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30460       Document: 00515886626            Page: 2      Date Filed: 06/03/2021




                                       No. 20-30460


   IFP motion is a challenge to the district court’s determination that his appeal
   is not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
   1997).
            Before this court, Codrington asserts that he is financially eligible to
   proceed IFP because the district court previously granted him leave to
   proceed IFP and his financial situation has not changed. He fails to address
   the district court’s certification that his appeal was not taken in good faith
   and the district court’s reasons for its certification decision. See Baugh,
   117 F.3d at 202. Pro se briefs are afforded liberal construction. See Yohey v.
   Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant
   fails to identify any error in the district court’s analysis, it is the same as if the
   appellant had not appealed that issue. See Brinkmann v. Dallas Cnty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Codrington has
   failed to challenge the certification that his appeal is not taken in good faith
   and the reasons for such a certification, and consequently fails to address the
   judgment dismissing his § 1983 suit, he has abandoned the critical issue of his
   appeal. Id. Thus, his appeal lacks arguable merit and is frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983).
            Accordingly, Codrington’s motion for leave to proceed IFP is
   DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 n.24; 5th Cir. R. 42.2.                The district court’s dismissal of
   Codrington’s complaint for failure to state a claim and the dismissal of this
   appeal as frivolous both count as strikes against him under 28 U.S.C.
   § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1761-64 (2015); Adepegba
   v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Codrington is WARNED
   that if he accumulates three strikes, he will not be able to proceed IFP in any
   civil action or appeal filed while he is incarcerated or detained in any facility
   unless he is under imminent danger of serious physical injury. See § 1915(g).




                                             2